As filed with the Securities and Exchange Commission on February 23, 2012 Registration No. 333-176764 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 POST-EFFECTIVE AMENDMENT NO. 1 TO THE FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Wellesley Bancorp, Inc. and Wellesley Bank Employee 401(k) Plan (Exact name of registrant as specified in its charter) Maryland 45-3219901 State or other jurisdiction of incorporation or organization (Primary Standard Industrial Classification Code Number) (IRS Employer Identification No.) 40 Central Street Wellesley, Massachusetts 02482 (781) 235-2550 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Thomas J. Fontaine President and Chief Executive Officer Wellesley Bancorp, Inc. 40 Central Street Wellesley, Massachusetts 02482 (781) 235-2550 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Gary R. Bronstein, Esq. Sean P. Kehoe, Esq. Kilpatrick Townsend & Stockton LLP 607 14th Street, NW, Suite 900 Washington, DC20005 (202) 508-5800 Sale to the Public Concluded on January 25, 2012 This Post-Effective Amendment No. 1 is filed for the purpose of deregistering 989,029 shares of the $0.01 par value common stock (the “Common Stock”) Wellesley Bancorp, Inc. (the “Company”), heretofore registered and offered pursuant to the terms of the Prospectus dated November 14, 2011 (the “Prospectus”).The remaining 2,407,151 shares registered pursuant to the Registration Statement on Form S-1 have been issued in accordance with and as described in the Prospectus, of which 2,249,674 were sold in the subscription and community offering and 157,477 shares were issued to Wellesley Bank Charitable Foundation. The Company has determined that no further shares will be offered, sold and/or issued pursuant to the Prospectus.The Company therefore requests deregistration of the unissued shares of Common Stock registered pursuant to this Registration Statement as soon as is practicable after the filing of this Post-Effective Amendment No. 1. II-2 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the Town of Wellesley, Commonwealth of Massachusetts, on February 23, 2012. WELLESLEY BANCORP, INC. Dated: February 23, 2012 By: /s/Thomas J. Fontaine Thomas J. Fontaine President, Chief Executive Officer and Chairman of the Board
